                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 19-cr-00230-EMC-1
                                   8                    Plaintiff,
                                                                                            FINAL PRETRIAL CONFERENCE
                                   9             v.                                         ORDER
                                  10     OSCAR GUADRON-DIAZ,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                          I.       TRIAL DATE AND LENGTH OF TRIAL
                                  15          Jury selection shall be held on March 23, 2020 at 8:30 a.m. in San Francisco, Courtroom 5,
                                  16   17th Floor before Judge Edward M. Chen. The trial shall begin upon the conclusion of jury
                                  17   selection; a total of two trial days are anticipated, including March 23. Trial shall last from 8:30
                                  18   a.m. to 4:30 p.m. on March 23, 2020 and from 8:30 a.m. to 2:00 p.m. on March 24, 2020. If
                                  19   necessary, trial shall continue from 8:30 a.m. to 2:00 p.m. on March 25, 2020 and March 27, 2020.
                                  20   The Court is dark on Thursdays.
                                  21                                  II.     STIPULATIONS OF FACT
                                  22          The parties filed the following stipulations, see Docket No. 60:
                                  23              1. The Taurus brand PT111 Millennium G2 9mm semi-automatic pistol with extended
                                  24                  magazine, offered as Exhibit 1, is the same firearm and magazine recovered by San
                                  25                  Francisco police on January 25, 2018, from the backyard of 851 Huron Avenue, in
                                  26                  San Francisco, California.
                                  27              2. The 12 rounds of Sig Sauer 9 mm ammunition and 5 rounds of Winchester 9 mm
                                  28                  ammunition, offered as Exhibit 2, are the same ammunition that was recovered
                                   1                      with the firearm and extended magazine offered as Exhibit 1 by San Francisco

                                   2                      police on January 25, 2018, from the backyard of 851 Huron Avenue, in San

                                   3                      Francisco, California.

                                   4                  3. The Taurus brand PT111 Millennium G2 9 mm semi-automatic pistol, offered as

                                   5                      Exhibit 1, travelled in foreign commerce between Brazil and the United States. The

                                   6                      Taurus brand PT111 Millennium G2 9 mm semi-automatic pistol, offered as

                                   7                      Exhibit 1, also travelled in interstate commerce from one state to another.

                                   8                  4. The 12 rounds of Sig Sauer 9 mm ammunition and 5 rounds of Winchester 9 mm

                                   9                      ammunition, offered as Exhibit 2, travelled in interstate commerce from one state

                                  10                      to another.

                                  11                  5. The forensic phone extraction report previously produced in discovery at OGD-

                                  12                      00370, offered as Exhibit 3, was extracted from Oscar Guadron-Diaz’s cellphone
Northern District of California
 United States District Court




                                  13                      that was seized from him by San Francisco police on January 25, 2018.

                                  14                  6. The photographs offered as Exhibit 4 are photographs that were extracted from

                                  15                      Oscar Guadron-Diaz’s cellphone that was seized from him by San Francisco police

                                  16                      on January 25, 2018.

                                  17                  7. The messages, communications and photographs offered as Exhibit 5 were

                                  18                      extracted from Oscar Guadron-Diaz’s cellphone that were seized from him by San

                                  19                      Francisco police on January 25, 2018. Pages 6 through 10 of Exhibit 5 contain[] a

                                  20                      fair and accurate English translation of the messages that were sent in Spanish.

                                  21                  8. The videos offered as Exhibit 6 were extracted from Oscar Guadron-Diaz’s

                                  22                      cellphone that were seized from him by San Francisco police on January 25, 2018.

                                  23               At the final pretrial conference, the parties indicated that they have agreed on the

                                  24   authenticity and admissibility of the photos and text messages that the Government seeks to admit

                                  25   at trial.

                                  26                                       III.      MOTIONS IN LIMINE

                                  27   A.          Government’s Motions in Limine

                                  28               The Government filed nine Motions in Limine. See Docket No. 43 (“Gov. MIL”).
                                                                                             2
                                   1   Defendant had no objection to five of those motions. See Docket No. 53 (“Def. Opp.”).

                                   2   Accordingly, the Court GRANTS the Government’s fourth (“The Defendant Should Not Be

                                   3   Allowed to Reference Punishment in Front of the Jury”), fifth (“The Defendant Should Be

                                   4   Precluded From Introducing Information Not in Evidence to the Jury”), seventh (“Extrinsic

                                   5   Evidence for Impeachment Should Be Precluded”), eighth (“The Defendant Should Be Required

                                   6   to Proffer a Good-Faith Basis for Any Henthorn-Type Inquiry of a Law Enforcement Witness”),

                                   7   and ninth (“The Defendant Should Be Required to Provide Some Evidentiary Basis for Any Claim

                                   8   of an Affirmative Defense”) Motions in Limine.

                                   9          As to the Government’s first Motion in Limine (“Evidence of Defendant’s Text Message

                                  10   Conversations Should Be Admitted Pursuant to Fed. R. Evid. 801(d)(2)(A) and Fed. R. Evid.

                                  11   801(c)(2)(A)”), an updated set of exhibits was provided to the Court, and the parties indicated at

                                  12   the final pretrial conference that they have agreed to the admission of the text messages included
Northern District of California
 United States District Court




                                  13   in the updated set of exhibits. Accordingly, the Court DENIES the Government’s first Motion in

                                  14   Limine as moot.

                                  15          The contested Motions in Limine are discussed below.

                                  16          1.      Individual Photographs on Defendant’s Phone of Defendant Holding the

                                  17                  Obliterated Serial Number Gun Should Be Admitted as Relevant, Highly Probative

                                  18                  Evidence

                                  19          Through its second Motion in Limine, the Governments seeks to admit “[p]hotographs

                                  20   showing the defendant holding the firearm with obliterated or altered serial number” and argues

                                  21   that they “are highly probative of the defendant’s possession of the firearm.” Gov. MIL at 2

                                  22   (citing Fed. R. Evid. 401). The photographs show Defendant with the firearm at issue in this case

                                  23   and are “time-stamped a month before the date charged in the indictment”; the Government

                                  24   contends that they are “direct evidence of the offense” and “highly probative evidence that the

                                  25   defendant knowingly possessed the charged firearm long enough to know that it had an obliterated

                                  26   or altered serial number.” Id.

                                  27          Defendant “concedes that the photos of him holding the firearm at issue in this case are

                                  28   relevant and admissible.” Def. Opp. at 3. However, Defendant does object to the photographs of
                                                                                        3
                                   1   “other people possessing firearms,” asserting that they are “not needed to prove that Mr. Guadron-

                                   2   Diaz in fact possessed the gun charged in this case.” Id. at 5. He asserts that they “are simply not

                                   3   relevant and should be excised from the exhibits.” Id.

                                   4          At the final pretrial conference, the Government provided versions of the contested

                                   5   photographs in which the other people in the photos are blurred, although not fully removed.

                                   6   Defendant contended that the images were insufficiently blurred, and the Government agreed to

                                   7   further alteration. The parties were directed to meet and confer in order to reach an agreement as

                                   8   to the images to be used as exhibits at trial. Accordingly, the Court HOLDS IN ABEYANCE the

                                   9   Government’s second Motion in Limine, pending resolution of the issue by the parties.

                                  10          2.      The Opinion Testimony of Agent Timbang Should be Admitted

                                  11          Through its third Motion in Limine, the Government seeks to admit the testimony of ATF

                                  12   Special Agent Richard P. Timbang as either lay opinion or expert testimony. Gov. MIL at 2. The
Northern District of California
 United States District Court




                                  13   Government represents that Agent Timbang will testify: (1) “based on his training and experience

                                  14   and examination of the evidence, that the firearm possessed by the defendant has serial numbers

                                  15   that have been obliterated, altered, or removed,” (2) “based on his training and experience, [about]

                                  16   the general purpose, requirements, and location of manufacturer serial numbers on firearms,” and

                                  17   (3) “regarding his review of the communications and photographs related to firearms located on

                                  18   the defendant’s cellphone, and his interpretation of photographs depicting firearms and of the

                                  19   meaning of certain references to firearms-related terms, including code or slang terms, used by the

                                  20   defendant and his associates in those communications.” Id. at 3. As discussed at the final pretrial

                                  21   conference, Agent Timbang’s testimony is properly characterized as expert testimony because it is

                                  22   based on his training and specialized experience; as such, it is subject to the requirements of

                                  23   Federal Rule of Evidence 702.

                                  24          With respect to the first topic of Agent Timbang’s proposed testimony (obliteration of the

                                  25   serial number), Agent Timbang is permitted to testify as to his own observations of the serial

                                  26   numbers on the weapon at issue and how those serial numbers appear to him. See, e.g., United

                                  27   States v. Horey, 36 F.3d 1106 (10th Cir. 1994) (“an expert in firearms and tool mark examination

                                  28   testified the revolver’s serial number was partially obscured or obliterated”); United States v.
                                                                                         4
                                   1   Pena-Torres, No. 1:14CR310 JCC, 2014 WL 7272876, at *6 (E.D. Va. Dec. 18, 2014), aff’d, 620

                                   2   F. App’x 200 (4th Cir. 2015) (noting that “a firearms expert . . . testified about the obliterated

                                   3   serial number”). However, he is directed to refrain from offering a legal conclusion about whether

                                   4   the serial number is “removed, obliterated, or altered.” That determination is for the jury. Of

                                   5   course, a proper foundation for the basis of his observations must be laid.

                                   6          With respect to the second proposed topic of Agent Timbang’s testimony (general

                                   7   information about the “purpose, requirements, and location of manufacturer serial numbers on

                                   8   firearms”), Agent Timbang will be permitted to offer expert testimony regarding “the general

                                   9   purpose, requirements, and location of manufacturer serial numbers on firearms.” However—

                                  10   particularly with respect to any testimony elicited about the purpose of serial numbers on

                                  11   firearms—the Government must lay an adequate foundation, i.e. it must make clear how Agent

                                  12   Timbang’s background, training, and experience have qualified him to testify to each issue. See
Northern District of California
 United States District Court




                                  13   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 151 (1999) (describing the importance of ensuring

                                  14   reliable bases for expert opinions); United States v. Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000)

                                  15   (discussing the importance of assessing relevance and reliability with respect to expert testimony).

                                  16          With respect to the third proposed topic of Agent Timbang’s testimony (decoding the

                                  17   meaning of certain firearms-related terms used by Defendant and his associates in text messages),

                                  18   the Government indicated at the final pretrial conference that the only phrase on which it wished

                                  19   to elicit testimony was “G2 9mm,” which is associated with the gun’s maker and gauge.

                                  20   Assuming the Government is able to and does demonstrate that Agent Timbang is qualified to

                                  21   testify to this topic pursuant to Rule 702, he will be permitted to testify as to that phrase. See, e.g.,

                                  22   United States v. Skates, No. 15-CR-00285-LHK, 2019 WL 634649, at *2 (N.D. Cal. Feb. 14,

                                  23   2019) (identifying slang as one of the topics about which a gang expert may generally testify);

                                  24   United States v. Williams, No. 3:13-CR-00764-WHO-1, 2017 WL 4310712, at *17 (N.D. Cal.

                                  25   Sept. 28, 2017) (permitting an officer “to give expert opinion testimony on a narrow set of

                                  26   questions concerning slang terms”); Hanger Prosthetics & Orthotics, Inc. v. Capstone Orthopedic,

                                  27   Inc., No. 2:06-CVB-2879 GEBKJM, 2008 WL 2441067, at *2 (E.D. Cal. June 13, 2008)

                                  28   (characterizing the police interpretation of “slang and code words used by drug dealers” as expert
                                                                                           5
                                   1   testimony).

                                   2           Thus, the Court GRANTS the Government’s third Motion in Limine, subject to the

                                   3   requirements and restrictions outlined above.

                                   4           3.      The Court Should Reserve Any Ruling on the Admissibility of Evidence Under

                                   5                   Rule 404(b)

                                   6           The Government notes that “the defendant has not advised the government of what defense

                                   7   he intends to present, if he intends to present one at all,” and as a result, it requests that the Court

                                   8   “reserve any ruling on the admissibility of evidence under Rule 404(b) until closer to trial, or even

                                   9   during trial.” Gov. MIL at 8. While the Government does not specify what specific evidence

                                  10   would be subject to Rule 404(b) analysis, the Motion in Limine refers to the possibility that

                                  11   Defendant might allege that he is unfamiliar with firearms or that he has never owned or operated

                                  12   one. Id. The Government would then seek to introduce evidence of “other instances of defendant
Northern District of California
 United States District Court




                                  13   possessing, selling, or operating firearms to establish knowledge and/or the absence of mistake or

                                  14   accident. “ Id. However, as Defendant notes, should Mr. Guadron-Diaz “open the door” to such

                                  15   evidence, the Court could revisit its earlier ruling(s). Def. Opp. at 11. Accordingly, the Court

                                  16   DENIES the Government’s request that it reserve ruling on the admissibility of evidence under

                                  17   Rule 404(b). Should the Government believe it necessary to revisit this ruling during the course of

                                  18   trial, it may move the Court for permission to do so.

                                  19           4.      The Government’s Sealed Motion in Limine

                                  20           On March 2, 2020, the Government filed a sealed Motion in Limine, see Docket No. 62,

                                  21   which was addressed by the Court at the final pretrial conference. Counsel for the Defendant

                                  22   indicated that she did not intend to engage in the line of questioning which the Government had

                                  23   requested be prohibited. The issue identified in the Government’s sealed Motion in Limine has

                                  24   been resolved. In the absence of any objection from Defendant, the Court GRANTS the sealed

                                  25   Motion in Limine.

                                  26   B.      Defendant’s Motions in Limine

                                  27           Defendant filed eight Motions in Limine. See Docket No. 41 (“Def. MIL”). As discussed

                                  28   below, the Government believes that four of those motions are moot, either as a consequence of
                                                                                           6
                                   1   the parties’ stipulations or because the evidence being objected to is not intended to be introduced

                                   2   as substantive evidence. See Docket No. 54 (“Gov. Opp.”).

                                   3           1.     The Forensic Extraction Reports

                                   4           Defendant seeks to exclude the “two extraction reports concerning Mr. Guadron-Diaz’s

                                   5   cell phone apparently . . . created using ‘Cellebrite’ or ‘UFED’ software to download all the data

                                   6   stored on the phone.” Def. MIL at 11. However, at the final pretrial conference, the Government

                                   7   indicated that—in light of the parties’ stipulations—it does not intend to introduce the forensic

                                   8   extraction reports in their entirety at trial. In light of that fact, the Court DENIES this motion as

                                   9   moot.

                                  10           2.     Law Enforcement Incident Reports

                                  11           Defendant seeks to exclude the San Francisco Police Department incident reports (Exhibit

                                  12   9) and the ATF arrest report (Exhibit 12) on the grounds of hearsay and relevancy. Def. MIL at
Northern District of California
 United States District Court




                                  13   12. However, the Government responds that it does not intend to introduce these reports as

                                  14   substantive evidence at trial, but instead intends to call law enforcement witnesses to testify. Gov.

                                  15   Opp. at 6. It further explains that the reports are “marked for identification, in case the reports are

                                  16   needed to refresh recollection at trial.” Id. at 7. As a result, the Court DENIES this motion as

                                  17   moot.

                                  18           3.     Evidence of Defendant’s Prior Arrest on Homicide Charges

                                  19           Defendant argues that the Court should exclude any mention of the underlying homicide

                                  20   investigation and Mr. Guadron-Diaz’s earlier arrest as part of that investigation. Def. MIL at 8.

                                  21   The Government submitted proposed language that could be shared with the jury regarding the

                                  22   prior murder investigation, but Defendant objected to that language. At the final pretrial

                                  23   conference, Defendant reaffirmed that he “will not assert at trial that the car-stop and seizure of

                                  24   the gun were unlawful in any respect. The lawfulness of the detention simply will not be at issue

                                  25   at trial.” Def. MIL at 8. In light of that information, the Court noted that a full stipulation to the

                                  26   fact that the stop and seizure were lawful should preclude adverse inferences by the jury as to the

                                  27   reason for (or legality of) the stop. The Court DIRECTS the parties to meet and confer to see if a

                                  28   stipulation can be reached; the parties shall not refer to the fact that Defendant or his home were
                                                                                          7
                                   1   specifically being surveilled or that he was the subject of a criminal investigation at that time, but

                                   2   a general context for leading up to the chase will be permitted. Pending that stipulation, the Court

                                   3   HOLDS IN ABEYANCE Defendant’s Motion in Limine on this issue.

                                   4          4.      Evidence Concerning Alleged Gang Membership

                                   5          Although the Government expressly disclaims an intention to offer any evidence of gang

                                   6   affiliation in this case, Defendant—out of an abundance of caution—requests “that the Court order

                                   7   such evidence excluded at trial and direct the prosecution to instruct their San Francisco Police

                                   8   Department witnesses to refrain from mentioning any evidence, or stating their own opinion, that

                                   9   Mr. Guadron-Diaz might be a gang member or associate.” Def. MIL at 9.

                                  10          Notwithstanding the Government’s disclaimer, the Court GRANTS this motion and

                                  11   DIRECTS the Government to admonish any law enforcement witnesses to refrain from

                                  12   mentioning any evidence that might suggest or stating their own opinion that Mr. Guadron-Diaz is
Northern District of California
 United States District Court




                                  13   or might be a gang member or associate. In addition, the Government shall not identify any police

                                  14   officer witness as participating in any gang taskforce or elicit testimony about participation in any

                                  15   gang taskforce. Officers may indicate they have, as a general matter, engaged in special

                                  16   investigations without tying it to this case specifically.

                                  17          5.      Photographs and Videos of Firearms (Not the Firearm at Issue in This Case)

                                  18          This Motion in Limine is resolved through the Court’s resolution of the Government’s first

                                  19   Motion in Limine, above. Thus, Court DENIES the Motion in Limine as moot.

                                  20          6.      Photographs and Videos of Other People Possessing Firearms or Alcohol

                                  21          This Motion in Limine is resolved through the Court’s resolution of the Government’s

                                  22   second Motion in Limine, above. Thus, Court DENIES the Motion in Limine as moot.

                                  23                                          IV.       WITNESSES

                                  24          The government has provided the following list of witnesses, see Docket No. 58

                                  25   (“Corrected Witnesses List”):

                                  26               1. Richard Timbang – Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)

                                  27               2. Matthew P. Sullivan – San Francisco Police Department

                                  28               3. Patrick T. Griffin – San Francisco Police Department
                                                                                           8
                                   1              4. Matthew T. Mason – San Francisco Police Department

                                   2              5. Brian Guiney – San Francisco Police Department

                                   3              6. Scott W. Warnke – San Francisco Police Department

                                   4   However, the Government “reserves the right to supplement or amend this list as necessary.” Id.

                                   5   Lastly, Defendant contends that he “cannot at this time disclose any witnesses while preserving his

                                   6   Sixth Amendment right to a fair trial.” Def. Brief at 4.

                                   7                                           V.       EXPERTS

                                   8          As discussed above in Section III.A.2, Agent Timbang will be permitted to testify as an

                                   9   expert, subject to the requirements of Federal Rule of Evidence 702.

                                  10                                          VI.       EXHIBITS

                                  11          The government has submitted an exhibit list identifying 14 items, but that list “does not

                                  12   include all exhibits that the government may seek to use for refreshing recollection, impeachment,
Northern District of California
 United States District Court




                                  13   or rebuttal purposes” and “[t]he government respectfully reserves the right to amend this list prior

                                  14   to and during trial as necessary.” See Docket No. 45. Defendant reports that “[a]t this time, [he]

                                  15   does not anticipate admitting any exhibits at trial.” Def. Brief at 3.

                                  16                    VII.      VOIR DIRE AND SUMMARY OF THE CHARGE

                                  17          The Court will ask voir dire questions set forth below. Each party will then have 20

                                  18   minutes to conduct their own supplemental voir dire.

                                  19          General Background

                                  20              1. Name

                                  21              2. City of residence

                                  22              3. Occupational status

                                  23              4. Who is (or was) your employer?

                                  24              5. How long have you worked (or did you work) for that employer?

                                  25              6. Organizations

                                  26              7. Hobbies

                                  27              8. Significant other?

                                  28              9. Significant other’s occupation
                                                                                          9
                                   1      10. Children (including ages)

                                   2      11. If ever a juror on another case

                                   3      12. If ever a grand juror

                                   4      13. If ever in the military

                                   5      14. Source of your news

                                   6   People in the Case

                                   7      15. Do you know the defendant, Oscar-Guadron-Diaz, or the defendant’s attorney,

                                   8          Juliana Drous; or counsel for the government, Daniel Pastor or Lina Peng, or

                                   9          Paralegal Specialist Madeline Wachs, or Bureau of Alcohol, Tobacco, Firearms,

                                  10          and Explosives (ATF) Special Agent Richard Timbang?

                                  11      16. I’m going to read a list of potential witnesses who might appear to testify. Do you

                                  12          know any of them?
Northern District of California
 United States District Court




                                  13              a. Matthew P. Sullivan (SFPD)

                                  14              b. Patrick T. Griffin (SFPD)

                                  15              c. Matthew T. Mason (SFPD)

                                  16              d. Brian Guiney (SFPD)

                                  17              e. Scott. W. Warnke (SFPD)

                                  18              f. Brian D. Rodriguez (SFPD)

                                  19   Opinions About or Experiences with Law Enforcement and the Legal System

                                  20      17. Have you or has anyone close to you ever worked in a law enforcement department

                                  21          or agency?

                                  22      18. Have you or has anyone close to you ever worked for a prosecutor’s office, public

                                  23          defender’s office, or the office of a private criminal defense attorney?

                                  24      19. Have you or has anyone close to you ever worked in any way in the criminal justice

                                  25          system?

                                  26      20. Do you have any strong positive or negative opinions about the San Francisco

                                  27          Police Department, the Bureau of Alcohol, Tobacco, Firearms, and Explosives or

                                  28          the United States Department of Justice?
                                                                                 10
                                   1      21. Do you have any strong positive or negative opinions about law enforcement

                                   2          generally?

                                   3      22. Would you be able to follow the Court’s instruction that you must not give the

                                   4          testimony of a law enforcement witness any less or more credibility simply because

                                   5          he/she is with law enforcement than you do to the testimony of a non-law

                                   6          enforcement witness?

                                   7      23. Have you or has anyone close to you ever been investigated for, arrested for, or

                                   8          charged with a crime?

                                   9      24. Have you or has anyone close to you ever been the victim of a crime?

                                  10      25. Have you ever had an unpleasant experience in court or involving a judge,

                                  11          prosecutor, or defense attorney?

                                  12   Conduct of the Defendant
Northern District of California
 United States District Court




                                  13      26. If Mr. Guadron-Diaz chooses not to testify in his own defense, would that cause

                                  14          any of you to suspect that he is guilty?

                                  15      27. Would you be able to follow the Court’s instruction not to hold it against any

                                  16          defendant who exercises his/her constitutional right not to testify?

                                  17   Opinions About Firearms

                                  18      28. The defendant is charged with a crime related to possession of a firearm. Is there

                                  19          anything about the nature of this charge that would make you unwilling, unable or

                                  20          reluctant to serve as a juror in this particular case?

                                  21      29. Do you have any feelings or opinions about firearms that could affect your ability

                                  22          to be a fair juror in this case?

                                  23      30. Do you have strong feelings about the enforcement of gun laws?

                                  24      31. Do any of you own a firearm?

                                  25      32. Do any of you own a handgun?

                                  26      33. Have you or someone you know been the victim of a crime involving a firearm?

                                  27   Fitness to Serve as a Juror

                                  28      34. As a juror, your duty is to apply the law as I instruct you, regardless of whether you
                                                                                 11
                                   1                 agree or disagree with it. Do you have any doubts or concerns about that?

                                   2              35. The defendant is presumed innocent unless and until the government proves him

                                   3                 guilty beyond a reasonable doubt. Do you have any doubts or concerns with your

                                   4                 ability to follow the Court’s instruction on this?

                                   5              36. If after hearing all the evidence in this case, you thought that the defendant was

                                   6                 probably guilty, but you were not convinced of guilt beyond a reasonable doubt,

                                   7                 would you have trouble returning a verdict of not guilty?

                                   8              37. Do you have strong religious, philosophical or moral beliefs that would make it

                                   9                 difficult for you to sit in judgment of another person?

                                  10              38. Have you read or heard anything about this case other than what you’ve heard here

                                  11                 today?

                                  12              39. Do you have any difficulty understanding or reading the English language?
Northern District of California
 United States District Court




                                  13              40. Is there anything I have not asked you about that you believe could affect your

                                  14                 ability to be a fair and impartial juror?

                                  15              41. It is my duty, as judge, to determine punishment if you find, after considering the

                                  16                 evidence and my instructions as to the law you must apply, that the defendants are

                                  17                 guilty of the count in the Indictment. The law does not permit you to consider the

                                  18                 issue of punishment because there are factors, having nothing to do with this trial,

                                  19                 which will determine the appropriate sentence, if any. Would any of you be unable

                                  20                 to decide this case without regard to potential punishment?

                                  21              42. Is there anything else that I have not asked you about that causes you to believe that

                                  22                 you could not sit as a fair and impartial juror in this case?

                                  23          Summary of the Charge

                                  24          The Court will provide the following summary of the charge or agreed to by the parties:

                                  25   “In the indictment, the defendant, Oscar Guadron-Diaz, is charged with the crime of possessing a

                                  26   firearm with its serial number removed, obliterated, or altered. The Defendant denies the charge.”

                                  27                   VIII.      JURY INSTRUCTIONS AND VERDICT FORM

                                  28          The Court notes that is has adopted the language and numbering of the Ninth Circuit’s
                                                                                        12
                                   1   Manual of Model Criminal Jury Instructions (2020). In addition to the Court’s standard

                                   2   instructions [Ninth Circuit Model Criminal Jury Instructions (“MJI”) 1.1-1.11, 1.16, 2.1, 2.12, 3.1-

                                   3   3.2, 3.5-3.9, 7.1-7.6], the parties propose the additional instructions discussed below.

                                   4          The Government requests the inclusion of MJI 2.3 (“Stipulations of Fact”), MJI 3.3

                                   5   (“Defendant’s Decision Not to Testify”) (if applicable), MJI 3.4 (“Defendant’s Decision to

                                   6   Testify”) (if applicable), MJI 3.10 (“Activities Not Charged”), MJI 4.3 (“Other Crimes, Wrongs or

                                   7   Acts of Defendant”) (although Defendant notes that, depending on what evidence is admitted, this

                                   8   instruction may not be applicable), MJI 3.15 (“Possession – Defined”), MJI 4.14 (“Opinion

                                   9   Evidence, Expert Witness”), MJI 4.16 (“Charts and Summaries Not Admitted Into Evidence”),

                                  10   and MJI 5.7 (“Knowingly”). See United States’ Proposed Jury Instructions, Docket No. 46.

                                  11          In addition to several instructions already requested by the Government, Defendant

                                  12   requests the inclusion of MJI 2.10 (“Other Acts by the Defendant”) (if such evidence is admitted),
Northern District of California
 United States District Court




                                  13   MJI 3.7 (“What is Not Evidence”), and MJI 4.15 (“Dual Role Testimony”) (re: Agent Timbang).

                                  14   See Def. Brief. At the final pretrial conference, the parties noted that no “prior acts” of Defendant

                                  15   evidence is expected to come in; thus, the parties agreed that MJI 2.10 need not be given. The

                                  16   Court circulated a proposed draft of the instructions and took comments at the hearing.

                                  17          The parties disagree about the proper instruction regarding the elements of the charged

                                  18   offense. Defendant requested the inclusion of MJI 8.68 (“Transportation, Shipment, Possession or

                                  19   Receipt in Commerce with Removed or Altered Serial Number (18 U.S.C. § 922(k))”), and the

                                  20   Government proposed a modified version of that instruction, see Docket No. 46 at 19. After

                                  21   discussing the issue with the parties, the Court has adopted the following instruction, based on the

                                  22   language of United States v. Carter, 421 F.3d 909 (9th Cir. 2005).

                                  23                  The defendant is in charged in Count One of the indictment with
                                                      possessing a firearm which had the serial number removed,
                                  24                  obliterated or altered in violation of Section 922(k) of Title 18 of the
                                                      United States Code. In order for the defendant to be found guilty of
                                  25                  that charge, the government must prove each of the following
                                                      elements beyond a reasonable doubt:
                                  26
                                                              First, the defendant knowingly possessed a black Taurus
                                  27                                   Model PT111 pistol;
                                  28                          Second, that firearm had at some point traveled from one
                                                                                         13
                                                                    state to another or between a foreign nation and the
                                   1                                United States;
                                   2                         Third, the serial number of the firearm had been removed,
                                                                     obliterated or altered; and
                                   3
                                                             Fourth, the defendant knew that the serial number had been
                                   4                                removed, obliterated, or altered.
                                   5                 The government is not required to prove that the defendant himself
                                                     removed, obliterated or altered the serial number. A firearm’s serial
                                   6                 number is “altered or obliterated” if the serial number is changed in
                                                     a manner that makes it appreciably more difficult to discern; it need
                                   7                 not make tracing the gun impossible or extraordinarily difficult.
                                   8          The Court gave the parties until 12:00 Noon, March 13, 2020, to file additional comments.

                                   9          Lastly, the Government submitted a proposed verdict form, see Docket No. 48, and

                                  10   Defendant agrees to that proposed verdict form. Def. Brief at 5.

                                  11          This order disposes of Docket No. 62.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: March 12, 2020

                                  16

                                  17                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
